                C




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 PHILIP KOPCZYNSKI (NYBN 4627741)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        Facsimile: (415) 436-7027
          philip.kopczynski@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                    UNITED STATES DISTRICT COURT

11                                   NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13 UNITED STATES OF AMERICA,                       )        No. CR 15-363 RS
                                                   )
14           Plaintiff,                            )        STIPULATION TO
                                                   )        CONTINUE; ORDER
15      v.                                         )
                                                   )
16 KENDRICK MOORE,                                 )
                                                   )
17           Defendant.                            )
                                                   )
18

19           The parties agree that, with leave of Court, the status conference set for May 10, 2021, at 1:00
20 p.m. should be continued to June 14, 2021. This continuance will allow additional time for the

21 Probation Office to file an anticipated amended violation petition, and to finish its review of cell phone

22 evidence seized from the defendant, as discussed at the last status hearing. Probation supports this

23 requested continuance.

24           The undersigned Assistant U.S. Attorney certifies that counsel for the defendant has consented to
25 the filing of this stipulation.

26 //

27

28

     STIPULATION
     NO. CR 15-363 RS
 1 Dated: May 6, 2021                                  Respectfully submitted,

 2                                                     STEPHANIE M. HINDS
                                                       Acting United States Attorney
 3
                                                       ______/s/_______________________
 4
                                                       PHILIP KOPCZYNSKI
 5                                                     Assistant United States Attorney

 6

 7                                                     ______/s/_______________________
                                                       RICHARD TAMOR
 8
                                                       Counsel for Defendant Kendrick Moore
 9

10                                         ORDER
11         Good cause appearing, the status conference is continued to June 14, 2021, at 1:00 p.m.
12         IT IS SO ORDERED.
           May 7, 2021
13 DATED: ___________________                                 ___________________________
                                                              HON. RICHAR D SEEBORG
14                                                            Chief United States District
                                                              Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION
     NO. CR 15-363 RS
